DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.1821206.8, filed on 12/24/2018.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 1/12/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 11/1/2021, 1/12/2022, 3/29/2022, has been considered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 36-42, 62-64, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeremy et al. ("Rapid and Sensitive Detection of Rotavirus Molecular Signatures Using Surface Enhanced Raman Spectroscopy", PLOS ONE, vol. 5, no. 4, 19 April 2010 (2010-04-19), page e10222, XP0551 78522 [hereinafter Jeremy].
As to claim 36, Jeremy teaches a method of quantifying viral titre (cf. 2nd and 3rd paragraphs of section "Quantitative Analysis of Rotavirus" on p. 6)  in a viral culture using Raman spectroscopy (“SERS”), the method comprising the steps of: (a) providing a viral culture medium and irradiating the viral culture medium with a light source ("785 nm near-infrared diode laser"; cf. section "SERS measurements" on p. 3); (b) measuring the total intensity of Raman scattered light within each one of a plurality of wavenumber ranges to obtain a wavenumber intensity data set for the viral culture (“SERS spectra”, see e.g. Fugs, 1, 2), wherein the plurality of wavenumber ranges are pre-selected and are characteristic of the virus in the viral culture ("This approach to spectral analysis gives special emphasis to the vibrational bands that differ among sample types and minimizes the importance of bands that either do not vary among sample types or are inconsistent within the same sample type.", see the paragraph bridging left-hand col. and right- hand col. on p. 2; cf. "PLS-DA" in section "Data analysis" on page 3); (c) performing mathematical data processing steps ("Partial least squares (PLS) regression analysis") on the wavenumber intensity data (“SERS spectra”; and (d) quantifying the viral titre (Figs. 4, 5) based upon the output of the mathematical data processing steps (“PLS results”).
As to claims 37, 38, 40, Jeremy teaches all as applied to claim 36, and in addition teaches wherein the steps of performing mathematical data processing and quantifying the viral titre comprise: (i) obtaining model parameters by applying to the wavenumber signal intensity data a multivariate regression algorithm; and (ii) quantifying the viral titre using the model parameters obtained by applying the multivariate regression algorithm to the signal intensity data (Page 5, 2 paragraph starting PLS-DA; page 2, paragraphs 2-3; page 6, paragraphs 3-4, starting, “Quantative Analysis of Rotavirus;” page 3, last paragraph).
As to claim 39, Jeremy teaches all as applied to claim 38, and in addition teaches wherein the pre-processing analytical methods are a first derivative method, a second derivative method, a standard normal variate (SNV) method, a polynomial fitting method, a multi-polynomial fitting method, a mollifier method, a piecewise polynomial fitting (PPF) method or an adaptive iteratively reweighted Penalized Least Squares (airPLS) method (page 3, under “Data analysis” and under “Results and Discussion.”).
As to claim 41, Jeremy teaches all as applied to claim 40, and in addition teaches wherein the PLS algorithm is a nonlinear iterative partial least squares (NIPALS) regression algorithm or a neural network (see reference 5, under “References”).
As to claim 42, Jeremy teaches all as applied to claim 36, and in addition teaches wherein the light source used to irradiate the viral culture is a laser and the viral culture is irradiated with light having a wavelength of 785nm (page 3, paragraph 1, under “SERS measurement”).
As to claims 62, 63, 64, Jeremy teaches a method of building a multivariate data processing model ("PLS(-DA)") which is capable of providing a quantification (cf. sections "Quantitative Analysis of Rotavirus" and "Conclusions" on pages 6-8) of viral titre in a sample ("calibration samples", "test samples") from a Raman spectroscopy wavenumber intensity data set ("SERS spectra") obtained for the sample, the method comprising: (a) providing the sample ("calibration samples", "test samples") and irradiating the sample with a light source ("785 nm near-infrared diode laser"; cf. section "SERS measurements" on p. 3); (b) measuring the total intensity of the Raman scattered light within each one of a plurality of wavenumber ranges ("SERS spectra") to obtain a wavenumber intensity data set for the sample (see e.g. fig. 1, 2); (c) obtaining normalized wavenumber signal intensity data by pre-processing the signal intensity data using a pre-processing analytical method (cf. section "Data analysis" on page 3), such as a first derivative method, a second derivative method, a standard normal variate (SNV) method, a polynomial fitting method, a multi-polynomial fitting method, a mollifier method, a piecewise polynomial fitting (PPF) method or an adaptive iteratively reweighted Penalized Least Squares (airPLS) method; (d) obtaining model parameters by applying to the pre-processed signal intensity data a multivariate regression algorithm (cf. sections "Data analysis" on page 3 and "Quantitative Analysis of Rotavirus" on p. 6), such as a partial least squares (PLS) regression algorithm, optionally wherein the PLS algorithm is a nonlinear iterative partial least squares (NIPALS) regression algorithm or a neural network, wherein a calibration is performed wherein the pre-processed signal intensity data are compared with viral titre data obtained for the same sample conditions using non-Raman spectroscopy methods (implicit: see the 2nd and 3rd paragraphs of section "Quantitative Analysis of Rotavirus" on p. 6) such as qPCR and p24 ELISA; (e) inferring response values using the model parameters obtained from the pre- processed data (implicit: "PLS model"); and (f) performing variable selection (implicit: see in particular the paragraph bridging left-hand col. and right-hand col. on p. 2), optionally variable importance projection (VIP), and identifying Raman spectral variables (implicit: "chemometric analysis", cf. section "Quantitative Analysis of Rotavirus" on page 6); and (g) optionally performing one or more further rounds of modelling by reapplying steps (d) to (f) and wherein unimportant variables are removed (implicit: "Inclusion of additional factors increases the RMSECV due to overfitting of the data.", cf. section "Quantitative Analysis of Rotavirus" on page 6); and wherein viral titre (fig. 4, 5) in a sample is quantified using the model parameters obtained for the identified Raman spectral variables derived from the multivariate data processing model ("PLS results"). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 43, 47-52, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeremy.
As to claim 43, Jeremy teaches all as applied to claim 36, except use of CCD detector. However, Examiner takes Official Notice that use of CCD detector for optical spectral detection is well known in the art. It would have been obvious to one of ordinary skill in the art to incorporate CCD detector to Jeremy invention in order to provide enhanced resolution spectra.
As to claim 47-50, 52 Jeremy teaches all as applied to claim 36, except for the types of viral titre, and quantifying said viral titre from wavenumber intensity data; not measuring HIV-1, or virus like particles. However, Examiner takes Official Notice that measuring said types viral titre from said data is known in the art. It would have been obvious to one of ordinary skill in the art would readily select an appropriate number of appropriate wavenumber ranges, and would thereby determine any of lentiviral titre, physical viral titre or functional viral titre in order to optically characterize said virus.
As to claim 51, Jeremy teaches all as applied to claim 36, except wherein the Raman spectroscopy is not surface enhanced Raman spectroscopy. However, Examiner takes Official Notice that detecting virus of interest with Raman spectroscopy with SERS is known in the art. It would have been obvious to one of ordinary skill in the art to detect virus of interest in with non-SERS apparatus in order to provide cheaper way to detect said virus.
Allowable Subject Matter
Claims 44-46, 53-61, is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Liao et al. (US 2012/0071352 A1) teaches a non-labeled virus detection substrate, system, and method based on inverted multi-angular cavity arrays. The virus detection substrate is used together with a Raman spectrometer for virus detection. The virus detection substrate has a metal layer disposed thereon, and inverted multi-angular cavities are formed in the metal layer. The cavities are arranged in a microarray. In order to detect the target, the size of the cavities should be adjusted first. Then, a laser with an optimized wavelength is applied to induce the effect of the surface enhanced Raman scattering (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886